Title: 2d.
From: Adams, John Quincy
To: 


       Miss Betsey and her brother pass’d the afternoon at Mrs. Quincy’s. I was quite indolent and idle almost all day.
       I was walking alone in the church-yard, rambling through the grass which waves unmolested over the alternate hillock, and reading or endeavouring to read the inscriptions, which love and friendship have written on the simple monuments, which the indefatigable hand of Time, had nearly worn out, and as if envious even of their humble pretence to fame, had scatter’d over with moss. I was startled by a rustling noise, look’d round and saw a large snake, winding himself along between the bending blades. I pursued him, but he soon found his hole, into which he slip’d and escaped my pursuit. Was it the genius of the place? Or was it the guardian spirit of any one whose bones are here deposited? Yet methinks, if it were a gentle spirit, some more amiable shape than that of a serpent might have been assumed; some shape, which might engage the affections, and call forth the soft and pleasing passions.
      